Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 2

to

CREDIT AGREEMENT

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) is dated as of
April 27, 2009 (the “Effective Date”) by and among HEIDRICK & STRUGGLES
INTERNATIONAL, INC. (the “Borrower”), the financial institutions listed on the
signature pages hereof (the “Lenders”), and JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION as Administrative Agent (the “Administrative Agent”), under that
certain Credit Agreement dated as of October 26, 2006 by and among the Borrower,
the financial institutions party thereto, and the Administrative Agent (as
amended prior to the date hereof, the “Credit Agreement”). Defined terms used
herein and not otherwise defined herein shall have the respective meanings given
to them in the Credit Agreement.

WITNESSETH

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement; and

WHEREAS, the Borrower has requested that the Administrative Agent and the
requisite number of Lenders under Section 9.02 of the Credit Agreement amend the
Credit Agreement on the terms and conditions set forth herein; and

WHEREAS, the Borrower, the requisite number of Lenders under Section 9.02 of the
Credit Agreement, and the Administrative Agent have agreed to amend the Credit
Agreement on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to the following:

1. Amendment to the Credit Agreement. Effective as of the Effective Date and
subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement is hereby amended as follows:

(a) The definition of “Alternate Base Rate” appearing in Section 1.01 of the
Credit Agreement is amended and restated in its entirety to read as follows:

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the appropriate page of the Dow Jones Market Service (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant Agreed Currency in the London interbank market) that
displays



--------------------------------------------------------------------------------

British Bankers’ Association Interest Settlement Rates at approximately 11:00
a.m., London time on such day. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

(b) The definition of “Applicable Rate” appearing in Section 1.01 of the Credit
Agreement is amended to (i) amend and restate the pricing grid appearing therein
in its entirety to read as set forth below, (ii) delete the word “and” appearing
at the end of clause (ii) thereof, (iii) delete the period at the end of clause
(iii) thereof and to replace such period with the phrase “; and” and (iv) add a
new clause (iv) thereof as set forth below:

 

Financial Test:

   ABR
Spread     Eurocurrency
Spread     Facility Fee
Rate  

Category 1:

Leverage Ratio is greater than 1.75:1.00

   2.00 %   3.00 %   0.50 %

Category 2:

Leverage Ratio is greater than 1.25:1.00

but less than or equal to 1.75:1.00

   1.60 %   2.60 %   0.40 %

Category 3:

Leverage Ratio is greater than 0.75:1.00

but less than or equal to 1.25:1.00

   1.40 %   2.40 %   0.35 %

Category 4:

Leverage Ratio is less than or equal to 0.75:1.00

   1.20 %   2.20 %   0.30 %

(iv) notwithstanding anything herein to the contrary, from the Amendment No. 2
Effective Date to but not including the fifth (5th) Business Day following
receipt of the Borrower’s financial statements delivered pursuant to
Section 5.01 for the fiscal quarter ending March 31, 2009, Category 4 above
shall be deemed applicable.

(c) The definition of “Commitment appearing in Section 1.01 of the Credit
Agreement is amended to (i) delete the word “initial” appearing in each of the
final two sentences thereof, (ii) add the phrase “as of the Amendment No. 2
Effective Date” immediately after the phrase “each Lender’s Commitment”
appearing therein, (iii) add the phrase “as of the Amendment No. 2 Effective
Date” immediately after the phrase “the Lenders’ Commitments” appearing therein
and (iv) delete the amount “$100,000,000” appearing in the final sentence
thereof and to replace such amount with the amount “$75,000,000”.

(d) Section 1.01 of the Credit Agreement is amended to add the following
definitions thereto in appropriate alphabetical order and, where applicable,
replace the corresponding previously existing definitions:

“Amendment No. 2 Effective Date” means April 27, 2009.

 

- 2 -



--------------------------------------------------------------------------------

“Consolidated EBITDA” means Consolidated Operating Income plus, (i) Consolidated
Interest Income, (ii) depreciation, (iii) amortization and (iv) to the extent
deducted in computing Consolidated Operating Income, (A) cash restructuring
charges incurred in the Borrower’s 2009 fiscal year and in an aggregate amount
not to exceed $19,200,000 and (B) non-cash charges, expenses or losses and
minus, to the extent included in computing Consolidated Operating Income, all
non-cash income or gains, all calculated for the Borrower and its Subsidiaries
in accordance with GAAP on a consolidated basis for the applicable period.

“Consolidated EBITDAR” means Consolidated Operating Income plus,
(i) Consolidated Interest Income, (ii) depreciation, (iii) amortization,
(iv) Consolidated Rental Expense and (v) to the extent deducted in computing
Consolidated Operating Income, (A) cash restructuring charges incurred in the
Borrower’s 2009 fiscal year and in an aggregate amount not to exceed $19,200,000
and (B) non-cash charges, expenses or losses and minus, to the extent included
in computing Consolidated Operating Income, all non-cash income or gains, all
calculated for the Borrower and its Subsidiaries in accordance with GAAP on a
consolidated basis for the applicable period.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, (b) notified the Borrower, the Administrative Agent, the
Issuing Bank or any Lender in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement or under other agreements in which it commits to extend
credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, (d) otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

(e) Section 1.01 of the Credit Agreement is amended to delete each of the
following definitions appearing therein: “Buying Lender”, “Commitment Increase
Notice”, “Effective Commitment Amount”, “Lender Increase Notice”, “Percentage”,
“Proposed New Lender” and “Selling Lender”.

 

- 3 -



--------------------------------------------------------------------------------

(f) Section 2.19(b) of the Credit Agreement is amended to delete the phrase
“defaults in its obligation to fund Loans hereunder” appearing therein and to
replace such phrase with the phrase “becomes a Defaulting Lender”.

(g) Section 2.23 of the Credit Agreement is amended and restated in its entirety
to read as follows:

SECTION 2.23. [Intentionally Omitted]

(h) Article II of the Credit Agreement is amended to add the following as a new
Section 2.24 thereto:

SECTION 2.24. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) if any LC Exposure exists at the time a Lender is a Defaulting Lender, the
Borrower shall within one Business Day following notice by the Administrative
Agent cash collateralize such Defaulting Lender’s LC Exposure in accordance with
the procedures set forth in Section 2.06 for so long as such LC Exposure is
outstanding; and

(b) the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit unless it is satisfied that cash collateral will be provided by
the Borrower in accordance with Section 2.24(a).

(i) Section 6.06(c) of the Credit Agreement is amended to add the following
sentence to the end thereof:

Notwithstanding the foregoing, during the period commencing on the Amendment
No. 2 Effective Date and ending on March 31, 2010, the Borrower shall not, and
shall not permit any of its Subsidiaries to make or pay any Restricted Payments
if, at the time thereof and after giving effect thereto, the aggregate amount of
Restricted Payments made or paid during such period equals or exceeds
$10,000,000.

(j) Section 6.11.1 of the Credit Agreement is amended and restated in its
entirety to read as follows:

SECTION 6.11.1. Fixed Charge Coverage Ratio. The Borrower will not permit the
ratio (the “Fixed Charge Coverage Ratio”), determined as of the end of each of
its fiscal quarters set forth below for the period of 4 consecutive fiscal
quarters ending with the end of such fiscal quarter, of (i) Consolidated EBITDAR
minus Consolidated Capital Expenditures to (ii) Consolidated Interest Expense
plus Consolidated Rental Payments, all calculated for the Borrower and its
Subsidiaries on a consolidated basis, to be less than the applicable minimum
ratio set forth below corresponding to such fiscal quarter. The Fixed Charge
Coverage Ratio shall be calculated on a pro forma basis after giving effect to
any Permitted Acquisition consummated during such period (without giving effect
to any cost savings other than those actually realized as of the date of such
acquisition or thereafter realized during such period or otherwise approved in
writing by the Administrative Agent) as if such acquisition (and any related
incurrence or repayment of Indebtedness, with any new Indebtedness being deemed
to be amortized over such period in accordance with its terms) had occurred on
the first day of such period.

 

- 4 -



--------------------------------------------------------------------------------

Fiscal Quarter Ending

  

Minimum Fixed Charge Coverage Ratio

December 31, 2009    1.05 to 1.00 March 31, 2010 and each fiscal quarter
thereafter    1.30 to 1.00

(k) Section 6.11 of the Credit Agreement is amended to add the following as new
Section 6.11.3 thereto:

SECTION 6.11.3. Consolidated EBITDA. The Borrower will not permit Consolidated
EBITDA, determined as of the end of each of its fiscal quarters set forth below
for the period of 4 consecutive fiscal quarters ending with the end of such
fiscal quarter, to be less than the applicable minimum Consolidated EBITDA set
forth below corresponding to such fiscal quarter:

 

Fiscal Quarter Ending

  

Minimum Consolidated EBITDA

June 30, 2009    $26,000,000 September 30, 2009    $20,000,000

(l) The Commitments of the Lenders are reduced and restated, and Schedule 2.01
of the Credit Agreement is amended and restated, as set forth on Annex I hereto.
The Borrower hereby agrees to compensate each Lender for any and all losses,
costs and expenses incurred by such Lender in connection with the prepayment of
any Loans described in Section 2(a) below, in each case on the terms and in the
manner set forth in Section 2.11 of the Credit Agreement.

(m) Subject to the satisfaction of the conditions precedent set forth in
Section 2 below, the Lenders party hereto hereby waive any noncompliance by the
Borrower with Section 6.11.1 of the Credit Agreement solely with respect to the
Borrower’s fiscal quarter ended on or about March 31, 2009.

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that (a) the Borrower shall have prepaid the Loans
and/or cash collateralized the LC Exposure such that after giving effect thereto
and to the reductions in the Commitments pursuant hereto, each Lender’s
Applicable Percentage of the Obligations is equal to such Lender’s Applicable
Percentage of the Aggregate Commitments (as reduced hereby), (b) the
Administrative Agent shall have received (i) counterparts of this Amendment duly
executed by the Borrower, the Required Lenders and the Administrative Agent and
the Consent and Reaffirmation attached hereto duly executed by the Subsidiary
Guarantors and (ii) for the account of each Lender which delivers its executed
signature page hereto by such time as is requested by the Administrative Agent,
an amendment fee in an amount equal to 0.25% of such Lender’s Commitment (after
giving effect to the reduction pursuant hereto) and (c) the Borrower shall have
paid all fees and, to the extent invoiced, expenses of the Administrative Agent
and its affiliates (including attorneys’ fees and expenses) in connection with
this Amendment.

3. Representations and Warranties of the Borrower.

(a) The Borrower hereby represents and warrants that this Amendment and the
Credit Agreement, as previously executed and as amended hereby, constitute
legal, valid and binding

 

- 5 -



--------------------------------------------------------------------------------

obligations of the Borrower and are enforceable against the Borrower in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(b) Upon the effectiveness of this Amendment and after giving effect hereto, the
Borrower hereby (i) reaffirms all covenants, representations and warranties made
in the Credit Agreement as amended hereby, and agrees that all such covenants,
representations and warranties shall be true and correct as of the effective
date of this Amendment (unless such representation and warranty is made as of a
specific date, in which case such representation and warranty shall be true and
correct as of such date) and (ii) certifies to the Lenders and the
Administrative Agent that no Default has occurred and is continuing.

4. References to the Credit Agreement.

(a) Upon the effectiveness of Section 1 hereof, on and after the date hereof,
each reference in the Credit Agreement (including any reference therein to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import referring
thereto) or in any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
Loan Documents shall remain in full force and effect, and are hereby ratified
and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent or the Lenders, nor constitute a waiver of
any provision of the Credit Agreement or any other Loan Documents.

5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

HEIDRICK & STRUGGLES INTERNATIONAL,

INC., as the Borrower

By:  

/s/ Maureen J. Resac

Name:   Maureen J. Resac Title:   Treasurer

Signature Page to Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, individually and as Administrative
Agent By:  

/s/ Suzanne D. Ergastolo

Name:   Suzanne D. Ergastolo Title:   Vice President

Signature Page to Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Karla L. Allan

Name:   Karla L. Allan Title:   Senior Vice President

Signature Page to Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

/s/ Greg Wojdalski

Name:   Greg Wojdalski Title:   Vice President

Signature Page to Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY By:  

/s/ Phillip McCaulay

Name:   Phillip McCaulay Title:   Vice President

Signature Page to Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 2 to the Credit Agreement dated as of October 26, 2006 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among Heidrick & Struggles International,
Inc. (the “Borrower”), the financial institutions from time to time party
thereto (the “Lenders”) and JPMorgan Chase Bank, National Association, as
Administrative Agent (the “Administrative Agent”), which Amendment No. 2 is
dated as of April 27, 2009 (the “Amendment”). Capitalized terms used in this
Consent and Reaffirmation and not defined herein shall have the meanings given
to them in the Credit Agreement. Without in any way establishing a course of
dealing by the Administrative Agent or any Lender, each of the undersigned
consents to the Amendment and reaffirms the terms and conditions of the
Subsidiary Guaranty and any other Loan Document executed by it and acknowledges
and agrees that such agreements and each and every such Loan Document executed
by the undersigned in connection with the Credit Agreement remains in full force
and effect and is hereby reaffirmed, ratified and confirmed. All references to
the Credit Agreement contained in the above-referenced documents shall be a
reference to the Credit Agreement as so modified by the Amendment and as the
same may from time to time hereafter be amended, modified or restated.

Dated: April 27, 2009

[Signature Page Follows]



--------------------------------------------------------------------------------

HEIDRICK & STRUGGLES, INC. By:  

/s/ Maureen J. Resac

Name:   Maureen J. Resac Title:   Treasurer HEIDRICK & STRUGGLES ASIA-PACIFIC,
LTD. By:  

/s/ Maureen J. Resac

Name:   Maureen J. Resac Title:   Treasurer HEIDRICK & STRUGGLES LATIN AMERICA,
INC. By:  

/s/ Maureen J. Resac

Name:   Maureen J. Resac Title:   Treasurer HEIDRICK & STRUGGLES ESPANA, INC.
By:  

/s/ Maureen J. Resac

Name:   Maureen J. Resac Title:   Treasurer HEIDRICK & STRUGGLES
UNTERNEHMENSBERATUNG, GMBH & CO. KG By:  

/s/ Maureen J. Resac

Name:   Maureen J. Resac Title:   Power of Attorney

Signature Page to Consent and Reaffirmation



--------------------------------------------------------------------------------

ANNEX I

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   COMMITMENT

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

   $ 20,625,000

BANK OF AMERICA, N.A.

   $ 33,750,000

CITIBANK, N.A.

   $ 2,812,500

THE NORTHERN TRUST COMPANY

   $ 17,812,500

AGGREGATE COMMITMENTS

   $ 75,000,000